DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
1.	Claim 4, 5 are objected to because of the following informalities: 
Claims 4, 5, the term “ an inductance value of an inductance component of a parallel current path” changes to the inductance value of the inductance component of the parallel current path”. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

2.	Claim 1, 2, 4, 5, 7, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Magnusson et al (USPN 2015/0222111) in view of Yamashita et al (USPN 2008/0303343).
Regarding claim 1, Magnusson discloses a DC interrupting device (see figure 5) comprising:

a (k-1) th current path, where k is an integer of not less than two and not more than N, and N is an integer of not less than two (such as two current paths 10-11 in figure 2, or three current paths  10-12 in figure 5, see figure 5); and
a kth current path (e.g. path 10) connected in parallel to the (k-l)th current path (11), wherein an inductance value of an inductance component of the kth current path (inductance of inductors 14-16) is higher than an inductance value of an inductance component of the (k-l)th current path (e.g. see par. 0041).
Magnusson does not disclose a current limiting fuse as claimed.
Yamashita discloses a protection circuit (figure 1) comprises a plurality of current paths, wherein each current path including a current limiting fuse (a fuse 2a).

Regarding claim 2, Magnusson discloses a first current path (10) and
a second current path (11) connected in parallel, wherein an inductance value of an inductance component of the second current path is higher than an inductance value of an inductance component of the first current path (see par. 0041).
Magnusson does not disclose a current limiting fuse as claimed.
Yamashita discloses a protection circuit (figure 1) comprises a plurality of current paths, wherein each current path including a current limiting fuse (a fuse 2a).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the current paths of Magnusson to incorporate a current limiting fuse as disclosed by Yamashita in order to protect a device from an overcurrent event.

Regarding claim 7, Magnusson discloses a lightning arrester (4)  connected in parallel to a parallel current path constituted of the first to Nth current paths (see figure 5).
Regarding claim 8, Magnusson discloses when a voltage across the parallel current path is below a discharge starting voltage, the lightning arrester (the varistor 4) is kept insulated, and when the voltage across the parallel current path is above the discharge starting voltage, a current (a current i3) flows through the lightning arrester (4) so that the voltage across the parallel current path is reduced to equal to or lower than the discharge starting voltage (e.g. see par. 0038).
3.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Magnusson et al (USPN 2015/0222111) in view of Yamashita et al (USPN 2008/0303343), and further in view of Duba et al (UDPN 6,075,684).
Regarding claim 3, Magnusson and Yamashita disclose all limitations of claim 1 as discussed above, but do not explicitly disclose a resistance components as claimed.
	Duba discloses a direct current interrupter (see figures 4-5) comprises a multiple current paths (70-78), each current path includes a resistance component (a resistor 86 in figure 5) (each interrupter 70b-78b has a same resistor 86) (e.g. see col. 6, lines 7-10).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the current paths of Magnusson and Yamashita to incorporate a resistance component as disclosed by Duba in order to avoid the interrupter circuit from damage due to an excess voltage condition.

Allowable Subject Matter
4.	Claim 6, 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 






/DANNY NGUYEN/Primary Examiner, Art Unit 2836